Exhibit 10.1






English Summary of Italian Language
FINANCING AGREEMENT






General




     The Financing Agreement (the “Agreement”), dated December 22, 2008 (the
“Agreement Date”), is among M.T.M. S.r.l., a company organized under the laws of
Italy (the “Borrower”), Banca IMI S.p.A., a bank organized under the laws of
Italy, as lead arranger (“IMI Bank” or the “Lead Arranger”), and Intesa Sanpaolo
S.p.A., a bank organized under the laws of Italy as lender and agent bank (the
“Agent Bank” or “Intesa Sanpaolo”).

     As of the Agreement Date, the Borrower is a wholly-owned subsidiary of BRC
S.r.l., a company organized under the laws of Italy (“BRC”), which in turn, is a
wholly-owned subsidiary of Fuel Systems Solutions, Inc., a Delaware corporation
(“FSYS”).



Loan and Maturity




     The Intesa Sanpaolo and its successors and assigns (the “Lenders”) agree to
lend to the Borrower an amount not to exceed €15,000,000 (the “Loan”) for the
following purposes:

·     €10,000,000 used to (i) finance part of the acquisition price of
Distribuidora Shopping      S.A. an Argentine company (“Distribuidora
Shopping”), (ii) repay existing indebtedness      of Distribuidora Shopping and
(iii) finance the expenses relating to the acquisition of      Distribuidora
Shopping; and    ·     €5,000,000 to be used for investments in our subsidiaries
and certain research and      development capital expenditures. 


     The Loan matures six months from the Agreement Date (the “Original Maturity
Date”). The Borrower has an option to extend (the “Extension Option”) the
maturity date for an additional five years and six months from the Agreement
Date (the “Extended Maturity Date)” provided that the Borrower gives notice of
such extension to the Agent Bank between the 45th and 15th day prior to the
Original Maturity Date and so long as no Significant Event, Material Adverse
Event (each as defined below), breach of the Borrower’s covenants or breach of
the Borrower’s representations and warranties has occurred.



Loan Disbursements




     The Loan will be funded in one or more borrowings from the Agreement Date
until the earlier of (i) the Original Maturity Date and (ii) June 30, 2009. Each
borrowing is subject to the following conditions precedent: (i) the Borrower has
delivered various documents to the Agent Bank, including organizational
documents and financial statements, (ii) no Material Adverse Event, Significant
Event, breach of the Borrower’s covenants or breach of the Borrower’s
representations and warranties has occurred and (iii) the Agent Bank has
received a disbursement request two business days prior to the date of
disbursement.

--------------------------------------------------------------------------------



Repayment




     Provided that the Borrower has not exercised the Extension Option, the
entire Loan will be repaid on the Original Maturity Date. If the Borrower has
exercised its Extension Option, the Borrower will repay the borrowings in ten
semi-annual installments beginning one year from the Agreement Date and ending
on the Extended Maturity Date.



Voluntary Prepayment




     The Borrower may prepay the Loan, in whole or in part, without penalty
other than customary breakage costs upon 10 days’ prior written notice to the
Lenders. Such prepayments must be in a minimum amount of €500,000 or multiples
thereof.

     If Lenders representing 66% of the total amount of the Loan notify the
Agent Bank that their funding costs for the Interest Period exceed the EURIBOR
rate, the Agent Bank must notify the Borrower, which may repay without penalty
the entire Loan upon thirty days’ notice to the Agent Bank.



Mandatory Prepayment




     Independently of any voluntary repayment, the Borrower must prepay any
amount received within ten business days of any amounts received from the
following sources:

·     any sale or transfer of assets exceeding €1,000,000 per transaction or
€4,000,000 per      year;    ·     any capital investments in Borrower, except
amounts to be released by BRC in order to      allow payment of the $22,000,000
to be paid by the Borrower for the Distribuidora      Shopping acquisition
(limited to the amounts not financed under the Agreement);    ·     as a result
of any financing transactions outside of the ordinary course of business     
including, but not limited to, securitizations and the issuance of debt
securities (including      those convertible into equity); and    ·     any
damages received as part of guarantee and indemnity provisions of the
Distribuidora      Shopping acquisition documentation. 




Interest




     Borrowings bear an annual interest rate of EURIBOR plus 1.50%. The Borrower
must pay interest on June 30 and December 31 of each year (each such 6-month
period, an “Interest Period”) beginning on June 30, 2009. Interest rates are
calculated on the second business day before (i) the date requested by the
Borrower for any disbursement of Loan proceeds or (ii) the starting date of a
new Interest Period (the “Interest Calculation Date”). The interest rate is
increased by 3.5% for late payments.

2

--------------------------------------------------------------------------------



Security




     The Borrower pledges 100% of its ownership interests in Distribuidora
Shopping and assigns any receivables under the Distribuidora Shopping
acquisition agreement (the “Security”). The details of the Security are included
in a separate agreement (the “Security Agreement”).

Representations and Warranties of the Borrower

     The Agreement contains customary representations and warranties of the
Borrower relating to, among other things:

·     the organization and valid existence of the Borrower and the entities
controlled by the      Borrower (including Distribuidora Shopping) (the
“Borrower Group”);  ·     the absence of any conflicts or violations of the
governing documents and third-party      agreements of the Borrower and each
member of the Borrower Group;  ·     the Borrower’s authorization, license or
other approvals necessary to perform the      Agreement and related agreements; 
·     the books and other records of the Borrower and Distribuidora Shopping;  ·
    the absence of Significant Events and Material Adverse Events;  ·     the
absence of pending or threatened litigation involving the Borrower Group;  ·    
the performance of legal and contractual obligations and adherence to accounting
rules by      the Borrower, BRC and the Borrower Group;  ·     payment of taxes
by the Borrower and the Borrower Group;  ·     the absence of encumbrances on
the assets of the Borrower and the Borrower’s      ownership interests in
Distribuidora Shopping;  ·     the absence of obligations of the Borrower senior
to its obligations under the Agreement      and the Loan Documents;  ·     the
solvency of the Borrower, BRC and each member of the Borrower Group;  ·     the
completeness and accuracy of information provided by the Borrower and each     
member of the Borrower Group to the Agent Bank and Lenders;  ·     the insurance
coverage of the Borrower and each member of the Borrower Group;  ·     the
absence of debt obligations of the Borrower and the Borrower Group that are not
fully      subordinated to the Loan; 


3

--------------------------------------------------------------------------------

·     transactions between the Borrower, BRC, and each member of the Borrower
Group are      on arm’s-length terms; and    ·     the absence of indebtedness
of the Borrower and Distribuidora Shopping not consented to      under the
Agreement. 




Covenants of the Borrower

Financial Covenants




     On each June 30 and December 31 beginning on December 31, 2008, the
Borrower must be in compliance with the following:

·     Financial debt less cash and marketable securities (“Net Indebtedness”)
may not      exceed EBITDA by 2.5 times;    ·     Net Indebtedness may not
exceed equity (i.e., total shareholder funds including      subordinated
shareholder loans) by 1.0 times; and    ·     EBITDA may not be less than 5.0
times net interest expense. 


The financial covenants are based on the semiannual financial reports and the
consolidated balance sheet of BRC, and calculated on a rolling basis for the
twelve months preceding the report.



Reporting Covenants




     The Borrower must provide to the Agent Bank (i) the balance sheet of the
Borrower within 180 days of the end of the business year, (ii) the semiannual
report of the Borrower within 90 days of the end of the end of the six-month
period covered in the report, (iii) the consolidated balance sheet of BRC within
180 days of the end of the business year, and (iv) the consolidated semiannual
report of the Borrower within 90 days of the end of the six-month period covered
in the report.

     The Borrower must notify the Agent Bank of the occurrence of a Significant
Event or any event that could lead to a Material Adverse Event. The Borrower
must provide the Agent Bank with copies of certain documents relating to the
governance of the Borrower and to provide information relating to legal
proceedings and its inability to perform its obligations under the Agreement.



Affirmative Covenants






  The Borrower will:




·     preserve its legal status and that of each of the members of the Borrower
Group so as      to (i) obtain and maintain valid all authorizations and
approvals required by law to      carry out the business of the Borrower and
each member of the Borrower Group and      (ii) conserve the validity of the
rights necessary to carry out the business of the 


4

--------------------------------------------------------------------------------

    Borrower and each member of the Borrower group, to maintain the validity of
the      Loan Documents and to fulfill the obligations therein;    ·    
observe, and cause each member of the Borrower Group to observe all applicable 
    laws, the violation of which would prejudice the Borrower’s ability to
perform its      obligations under the Agreement;    ·     pay, and cause each
member of the Borrower Group to pay all applicable taxes and      similar
payments;    ·     maintain, and cause each member of the Borrower Group to
maintain insurance      policies;    ·     cause the payment obligations under
the Agreement and the Loan Documents to have      at least at the same rights as
all other unsecured, unsubordinated creditors of the      Borrower;    ·    
cause the subordination of any future shareholder loans to the Borrower or     
Distribuidora Shopping;    ·     cause all contracts between the Borrower, BRC
and the Borrower Group to have      terms not less favorable than those of an
arm’s length agreement;    ·     maintain, and cause BRC and the Borrower Group
to maintain accounting practices in      accordance to law and the International
Accounting Standard Committee or      International Accounting Standards Board; 
  ·     maintain the Guaranties and refrain from activities that could
significantly prejudice      the Guaranties and the rights of the Lenders under
the Loan Documents;    ·     timely pay the amounts owed to the sellers under
the Distribuidora Shopping      acquisition agreement;    ·     maintain the
Borrower account for purposes of making payments under the      Agreement and
Loan Documents;    ·     cause the Distribuidora Shopping indebtedness to be
repaid within three months of      the Agreement Date; and    ·     should the
Borrower decide to enter contracts for derivative financial instruments, the   
  Borrower will give preference to Agent Bank, subject to certain conditions. 




Negative Covenants






  The Borrower will not:




·     except as specifically permitted by the Agreement, cease or change or
cause the      Borrower Group to cease or change the nature of its business as
conducted on the 


5

--------------------------------------------------------------------------------

    Agreement Date and not change, without the consent of the Lenders its
charter      documents;    ·     permit or cause BRC or the Borrower Group to
permit any encumbrance on the      Borrower, Distribuidora Shopping, the assets
of the Borrower and/or each member of      the Borrower Group, except for (i)
encumbrances incurred under the Agreement or      the Loan Documents, (ii)
encumbrances incurred by operation of law and (iii)      encumbrances incurred
with the prior consent of the Lenders;    ·     Borrower will not without the
Agent Bank’s consent complete acquisitions exceeding      €20,000,000 on an
enterprise value basis (i.e., equity value plus net financial debt      assumed)
during any twelve month period;    ·     dispose or cause any member of the
Borrower Group to dispose of goods, except for      the disposition in a total
amount over €2,000,000 for each twelve month period;    ·     declare or pay
dividends or distribute reserves if a Significant Event has occurred;    ·    
incur additional indebtedness in excess of €20,000,000;    ·     will not engage
in derivative transactions of a speculative nature; or    ·     make loans or
guaranties or cause any member of the Borrower Group to make loans      or
guaranties in amounts greater than €2,000,000 total during any twelve month     
period. 




Event of Default






  The following constitute an Event of Default:




·     a substantial difference in the legal, financial, organizational, or
economic situation of      the Borrower and/or Distribuidora Shopping compared
to that reflected in the      documents delivered by the Borrower to the Agent
Bank;    ·     the commencement of bankruptcy or similar proceeding relating to
the Borrower,      BRC or another member of the Borrower Group;    ·     the
voluntary or judicial liquidation, dissolution or assignment of assets for the 
    benefit of creditors by the Borrower, BRC or Distribuidora Shopping;    ·  
  the initiation of enforcement proceedings or the execution of attachments in
an      aggregate amount at any time of more than €500,000 on assets of the
Borrower, BRC      or any other member of the Borrower Group unless contested in
good faith according      to the reasonable judgment of the Agent Bank or the
order of attachment is revoked      within 20 business days of its issuance;   
·     the execution of confiscation orders on assets of the Borrower, BRC or
another      member of the Borrower Group; 


6

--------------------------------------------------------------------------------

·     a judgment is entered against the Borrower or Distribuidora Shopping in an
aggregate      amount at any time of more than €500,000, provided that such
judgment renders the      Borrower incapable of fulfilling its obligations under
the Agreement;    ·     a significant reduction in the value of the Guaranties
without the Borrower providing      a substitute and/or a new guaranty to the
satisfaction of the Agent Bank; or    ·     the insolvency of the Borrower, BRC
or Distribuidora Shopping or their seeking      bankruptcy or other protection
from creditors. 


     Upon the occurrence of an Event of Default, the Lenders may provide notice
of default to the Borrower, which default becomes effective on the fifth day
following receipt by the Borrower. Once the default is effective, the Borrower
must repay the Lenders the Loan amounts not already repaid along with any
accrued interest and any other amount owing under the Loan Documents.



Event of Termination




     The Agreement will terminate at the discretion of the Lenders upon the
occurrence of any of the following (each, an “Event of Termination”):

·     failure to make timely payment under the Agreement or Loan Documents;    ·
    the Borrower uses the Loan proceeds for a purpose other than those indicated
in the      Agreement;    ·     the Borrower breaches its reporting, affirmative
or negative covenants under the      Agreement and, if curable, such breach
remains uncured for five business days from      the date the Lenders provide
notice of such breach;    ·     at any time the Borrower breaches its financial
covenants; or    ·     the Borrower breaches its obligations under the Loan
Documents and Guaranty and,      if curable, such breach remains uncured for ten
business days from the date the      Lenders provide notice of such breach. 


     Upon the occurrence of an Event of Termination, the Lenders may provide
notice of termination to the Borrower, which termination becomes effective on
the fifth day following receipt by the Borrower. Five days after the notice of
termination becomes effective, the Borrower must repay the Lenders the Loan
amounts not already repaid along with any accrued interest and any other amount
owing under the Loan Documents.



Event of Withdrawal




     The Lenders may withdraw from the Agreement upon the occurrence of any of
the following circumstances (each, an “Event of Withdrawal”):

7

--------------------------------------------------------------------------------

·     the auditor issues an adverse opinion report or inability to state an
opinion with      respect of the Borrower, BRC or Distribuidora Shopping;    ·  
  a Change of Control occurs, which is defined as any of the following: 


(i)      the Costamagna family ceases to hold, directly or indirectly, 10% of
the authorized capital stock of FSYS, unless the reduction in ownership
interests of the Costamagna family is attributed (a) to one or more issuances of
FSYS capital stock or (b) a merger, division or other fundamental corporate
transaction which causes a variation in the authorized capital;   (ii)      FSYS
ceases to hold 50.1% of the voting stock of BRC;   (iii)      BRC ceases to hold
50.1% of the voting stock of the Borrower; or   (iv)      with regard to
Distribuidora Shopping, the Borrower, directly or through BRC Argentina SA,
ceases to hold 100% of the shares with voting stock of Distribuidora Shopping.  

·     a judicial or similar proceeding is commenced or threatened against the
Borrower or      any member of the Borrower Group which could prevent the
Borrower from fulfilling      its obligations under the Agreement;    ·     any
indebtedness of the Borrower and/or BRC and/or any member of the Borrower     
Group, in an aggregate amount in excess of €2,000,000 during any twelve month   
  period during the life of the Loan, becomes due and payable due to a breach
or      similar event;    ·     the business of the Borrower is substantially
modified;    ·     any Loan Document becomes void or voidable;    ·     any
representation and warranty is not true and correct in every substantial
respect;    ·     performance of any part of the Distribuidora Shopping
acquisition agreement is or      becomes illegal;    ·     any obligation in the
Distribuidora Shopping acquisition documents is not or ceases to      be legal,
valid, binding or executable;    ·     any of the Distribuidora Shopping
acquisition agreements is nullified, subject to      nullification, declared
ineffective or terminated, or any party withdraws or is      otherwise disposed
to dissolve any of the Distribuidora Shopping acquisition      agreements ;    ·
    a criminal conviction is issued against the administrators of the Borrower
and/or      Distribuidora Shopping related to the operation of the business,
such as      misrepresentations, misrepresentations injuring the company, its
members or its 


8

--------------------------------------------------------------------------------

    creditors, respectively disciplined by Articles 2621 and 2622 of the Civil
Code of      Italy or equivalent law applicable to the jurisdiction;    ·    
revocation of the authorizations, permission or license of the Borrower and/or 
    Distribuidora Shopping necessary to carry out the business and, if curable,
such      circumstances remain uncured for 20 business days after its
occurrence; and    ·     the occurrence of a Material Adverse Event. 


     Upon the occurrence of an Event of Withdrawal, the Lenders may provide
notice of withdrawal to the Borrower, which withdrawal becomes effective on the
fifth day following receipt by the Borrower. Five days after the notice of
withdrawal becomes effective, the Borrower must repay the Lenders the Loan
amounts not already repaid along with any accrued interest and any other amount
owing under the Loan Documents.



Assignment




     Any Lender may assign its rights and obligations under the Agreement to
other banks or financial institutions upon notice to the Borrower (whose consent
may not be unreasonably withheld) and the Agent Bank. The consent of the
Borrower will be deemed to have been given unless contrary communication is made
to the Agent Bank and the assigning Lender within ten business days of the
receipt of the assigning Lender’s notice of assignment. Such an assignment will
automatically result in the assignment of the Security Agreement.

     Each assignee bank may assign in whole or part its share in the Loan and
its rights and obligations by providing prior written notice to the Borrower
(which may withhold consent only for reasonable grounds related to the identity
of the assignee) and the Lenders.

     In the case of the assignment in whole or part of the role of Agent Bank by
Intesa Sanpaolo to banks belonging to its same group, the consent of the
Borrower is not required.

     The Agent Bank may at any time renounce its mandate and be substituted by
another Lender, it being understood there will be no resulting increase in the
obligations, responsibility or costs to the Borrower. The Borrower agrees to
make any declaration and carry out any act necessary to affect such change. The
Agent Bank will continue to carry out its functions until another a successor
(with regard to which the Borrower has communicated its satisfaction to the
Agent Bank) has accepted the position. The approval of the Borrower (which
cannot be unreasonably withheld), will be deemed granted unless the Borrower
notifies the Agent Bank to the contrary within 10 business days of the Agent
Bank’s notice of assignment.

     The Borrower may not assign its rights and obligations under the Agreement
without the prior consent of the Agent Bank. The obligations of the Agreement
are binding upon the successors of the Borrower.



Amendments




     The Agreement may be modified only in writing by the Borrower and the Agent
Bank acting on behalf of all of the Lenders pursuant to an interbank agreement.
The Borrower may be

9

--------------------------------------------------------------------------------

required to pay an amendment fee, to be agreed upon by the parties, for
amendments initiated by the Borrower.



Indemnification




     The Borrower agrees to indemnify the Lenders and the Agent Bank against
losses, damages and costs caused by the Borrower’s breach of its obligations
under the Agreement or caused by a false or inexact statement in the Borrower’s
representations and warranties.



Miscellaneous




     The Agreement is governed by the laws of Italy and any disputes thereunder
are subject to the exclusive jurisdiction of the courts of Torino, Italy.



Certain Defined Terms




     “EURIBOR” means the annual percentage rate quoted at 11:00 a.m. (Brussels
time) on the Interest Calculation Date on the EURIBOR01 page of the Reuters
circular that posts the rate of the European Banking Federation of the European
Union for the Euro.

     “Loan Documents” means, collectively, the Agreement, the Guaranty, the
commission letters, and related documents.

     “Material Adverse Event” means an event that (i) has, in the reasonable
judgment of the Agent Bank, a significant negative influence, either currently
or prospectively, on the financial, economic or property conditions of the
Borrower or (ii) prejudices the validity and/or efficacy of any of the Loan
Documents.

     “Significant Event” means an Event of Default, an Event of Termination
and/or an Event of Withdrawal.

10

--------------------------------------------------------------------------------